Case: 18-40042      Document: 00514570807         Page: 1    Date Filed: 07/25/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-40042                            July 25, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OSCAR BOGAR LAGUNA-GOMEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:17-CR-1209-1


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Oscar Bogar Laguna-Gomez pleaded guilty to importing into the United
States 500 grams or more of methamphetamine, in violation of 21 U.S.C.
§ 952(a) and 21 U.S.C. § 960(a)(1), (b)(1). He was sentenced to 168 months of
imprisonment. On appeal, Laguna-Gomez asserts that the factual basis for his
guilty plea was inadequate because the Government failed to meet its




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40042    Document: 00514570807     Page: 2   Date Filed: 07/25/2018


                                 No. 18-40042

obligation to prove that he had knowledge of the type and quantity of the
controlled substance involved in his offense.
      As Laguna-Gomez concedes, his argument is foreclosed by United States
v. Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which held that Flores-
Figueroa v. United States, 556 U.S. 646 (2009), did not overturn United States
v. Gamez-Gonzalez, 319 F.3d 695 (5th Cir. 2003), and that the Government is
not required to prove knowledge of the drug type and quantity as an element
of a 21 U.S.C. § 841 drug trafficking offense. Likewise, knowledge of drug type
and quantity is not an element that must be proven for an offense under the
related drug importation statutes of § 952(a) and § 960(a). United States
v. Restrepo-Granda, 575 F.2d 524, 527 (5th Cir. 1978); see United States
v. Valencia-Gonzales, 172 F.3d 344, 345-46 (5th Cir. 1999).          Thus, the
Government was not required to prove that Laguna-Gomez knew the type and
quantity of the controlled substance involved in his drug importation offense.
      Accordingly, Laguna-Gomez’s motion for summary disposition is
GRANTED, and the district court’s judgment is AFFIRMED.




                                       2